Citation Nr: 0405588	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for status post right 
lateral meniscectomy with chondromalacia patella, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

C.  Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to March 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Washington, D.C..

Statements on appeal appear to raise the issue of entitlement 
to service connection for bilateral foot disability, to 
include as secondary to service-connected knee disability.  
This matter has not been developed for appellate 
consideration, and is referred to the RO for appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA notice letter issued to the veteran in April 2002 is 
not adequate in this regard.

In statements on appeal, the veteran requests a new VA 
examination to assess the current severity of the disability 
at issue, and asserts that his current disability status has 
worsened.  In this regard, the Board notes the veteran was 
last examined in September 2002.

Additionally, subsequent to certification of the appeal to 
the Board, additional clinical evidence was received in June 
2003 pertinent to the appeal.  The RO has not had the 
opportunity to consider this additional evidence.  The 
veteran has not waived RO consideration of this additional 
evidence.

The additional evidence received into the record in June 2003 
requires translation to the English language.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The RO should contact the veteran and request 
that he provide the names and addresses of all VA 
and non-VA providers of medical treatment for, 
and/or evaluation of, the service-connected right 
knee disability since March 2001.  The RO should 
contact all identified providers and request a copy 
of all reports of identified treatment and/or 
evaluation of the veteran.

3.  The RO should obtain an English translation of 
the medical record dated December 6, 2003, received 
into the record on June 24, 2003.

4.  The veteran should be scheduled for an 
orthopedic examination to determine the current 
nature and severity of the service-connected right 
knee disability.  All indicated tests, including 
range of motion and X-ray examination, should be 
performed.  The claims folder must be made 
available for review by the examiner prior to the 
examination.   

The examiner should identify any objective 
evidence of pain or functional loss due to pain 
associated with the service-connected right knee 
disability.  The physician should also be requested 
to provide an opinion as to whether it is at least 
as likely as not that pain due to the service-
connected right knee disability significantly 
limits functional ability of the right knee during 
flare-ups.  The examiner(s) should also be 
requested to determine whether, and to what extent, 
the veteran exhibits weakened movement, excess 
fatigability, or incoordination due to the service-
connected right knee disability.  Finally, the 
examiner(s) should provide an opinion concerning 
the effect of the veteran's right knee disability 
has on his ability to work.  A complete rationale 
should be given for all conclusions and opinions 
expressed.

5.  Thereafter, the RO should readjudicate the 
issue on appeal with consideration of all 
additional evidence received since issuance of the 
most recent Statement of the Case in April 2003.  
If the benefit sought remains denied, the RO should 
issue a supplemental statement of the case and 
afford the appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




